ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
hThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected a legal matter and failed to adequately communicate with a client. Following the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Bruce Ashley, II, Louisiana Bar Roll number 2577, be suspended from the practice of law for a period of six months. This suspension shall be deferred in its entirety, subject to the condition that respondent attend the Louisiana State Bar Association’s Ethics School.
*453IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
JOHNSON, C.J., and VICTORY, J., would reject consent discipline.